Mb. Justice HtjtohisoN
delivered .the opinion of the court.
 Cardona contracted tuberculosis while employed as a. janitor in a public school. He seeks the reversal of an adverse decision by the Industrial Commission. There Vías no satisfactory proof of any causal connection between his work and the disease. The disease — if caused by the inhalation of dust during a period of employment extending over several years — was not the result of an accident. If it was an occupational disease, it was not one for which compensation can be allowed by the Industrial Commission.
A reading of-the opinions in the cases cited by petitioner will suffice to distinguish them. They are:
Sullivan Mining Co. v. Aschenbach, 33 Fed. (2d) 1; Certiorari denied, 280 U.S. 586; Columbine Laundry Co. v. Industrial Commission, 215 Pac. 870; Tintic Milling Co. v. Industrial Commission of Utah, 23 A.L.R. 325; Schabel v. Riddell-Robineau Mfg. Co., 53 S.W. (2d) 750; Dove v. Alpena Hide & Leather Co., 164 N.W. 253; Madore v. New Departure Mfg. Co., 134 Atl. 259; Peru Plow & Wheel Co.v. Industrial Commission, 142 N.E. 546; In Re Madden, 111 N.E. 379.
See also: Cambridge Mfg. Co. v. Johnson, 153 A. 283, U.S. Gypsum Co. v. McMichael, 293 P. 773, and other cases cited in 71 C.J. 593, section 344.
The provisions of the Workmen’s Accident Compensation Act (Laws of 1935, p. 250) are by the terms of section 2 “applicable to all such workmen ... as suffer injury, are disabled, or lose their lives by reason of accidents caused by any act or function inherent in their work or employment, when such accidents happen in the course of said work or employment, and as a consequence thereof; or such as suffer disease or death caused by the occupations specified in the following section.” Section 3 contains a “table of occupational diseases and their causes.” It provides- that the *261diseases enumerated in the table shall be considered as occupational diseases “when contracted by workmen or employees' in the course of the occupations therein enumerated.” Tuberculosis is not one of the occupational diseases there enumerated.
We find no error in the conclusion reached by the Industrial Commission that the tuberculosis in the instant case was neither the result of a compensable accident nor an occupational disease for which compensation may be awarded under the perfectly plain expression of the legislative will. It is a case of lex scripta.
The decision of the Industrial Commission will not be disturbed.